Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2, the closest prior art references of record failed to teach or suggest an electrified vehicle comprising: a first coil position detection sensor configured to detect a relationship between a position of an electric power transmitting coil located outside the vehicle and a position of the electric power receiving coil with first accuracy, when the vehicle is out of a predetermined distance range; and a second coil position detection sensor configured to detect 
Bhat et al. (US 2021/0078426) discloses a system and method for determining an alignment of an apparatus coil comprising display configured to provide a visual means to the user of the electric vehicle to display the aligning of the apparatus coil [see 0061].
Schumann (US 2020/0130524) discloses a method and device for locating a vehicle for an inductive energy transmission comprising a display unit, which is developed to display the ascertained position of the vehicle relative to the primary coil of the inductive device, is preferably provided. Using the display, the driver would thus be able to manually position the vehicle so that the primary coil and the secondary coil of the inductive charging device are positioned relative to each other such that the most efficient energy transmission possible is achieved.
Bartz et al. (US 2019/0315244) discloses a method for guiding a motor vehicle into a charging position at an inductive charging station. When the 
Ichikawa (US 2017/0120765) discloses a contactless power transfer system includes a vehicle and a charging station. The charging station includes a first communication unit and a power transferring unit. The vehicle includes a second communication unit configured to communicate with the first communication unit, a power receiving unit configured to contactlessly receive power from the power transferring unit, a display unit for indicating a relative positional relationship between the power receiving unit and the power transferring unit, and a control unit (vehicle ECU) controlling the second communication unit the power receiving unit and the display unit. The vehicle ECU starts display of a relative positional relationship between the power receiving unit and the power 
Raedy et al. (US 2015/0137801) discloses a method and apparatus for aligning a vehicle with an inductive charging system is characterized by the addition of alignment coils to a secondary coil on the vehicle. For efficient inductive charging, it is necessary that the vehicle mounted secondary coil be aligned with a stationary primary coil of a transformer of the inductive charging system. When the primary coil is energized, it produces a magnetic field which induces a voltage in the alignment coils as a function of the proximity of the alignment coils to the central axis of the primary coil. The voltage differential between opposed pairs of alignment coils is determined by a comparator which then generates a directional signal which can be used by the operator of the vehicle to position the vehicle for closer alignment of the vehicle secondary coil with the primary coil and more efficient charging. Further, Fig. 4, discloses a display connected to a controller to provide a visual indication of the vehicle to position the vehicle and axially align the secondary coil with the primary coil for maximum induction energy transfer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        1/29/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836